Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 22, 29 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fink et al. (“Fink”, DE 102009000675 A1). 
Regarding claim 22, Fink teaches a series battery (Fink, Figs. 1-3, [0001], e.g., a rechargeable battery with a plurality of battery cells which are connected in series), comprising: 
a first row of plurality of charge storage devices including a first set of non-adjacent charge storage devices and a second set of non-adjacent charge storage devices (Fink, Figs. 1-3 (see annotated Fig. 1 below), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6); 
a first intradevice connection which connects the first set of non-adjacent charge storage devices (Fink, Figs. 1-3 (see annotated Fig. 1 below), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6); 
a second intradevice connection which connects the second set of non-adjacent charge storage devices (Fink, Figs. 1-3 (see annotated Fig. 1 below), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6), 
wherein the first set of non-adjacent charge storage devices and the second set of non-adjacent charge storage devices are mutually exclusive (Fink, Figs. 1-3 (see annotated Fig. 1 below), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6; (as shown in annotated Fig. 1 below, the first set of non-adjacent charge storage devices and the second set of non-adjacent charge storage devices are mutually exclusive)); 
wherein the first intradevice connection and the second intradevice connection at least partially overlap (Fink, Figs. 1-3 (see annotated Fig. 1 below), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6; (as shown in annotated Fig. 1 below, the first intradevice connection and the second intradevice connection at least partially overlap)); and 
wherein a direction of current flow of the first intradevice connection is expected to be opposite to a direction of current flow of the second intradevice connection (Fink, Figs. 1-3 (see annotated Fig. 1 below); [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6; (as shown in annotated Fig. 1 below, the direction of current flow of the first line element 13 between battery cells 5.7 and 5.5 is expected to be opposite t to a direction of current flow of the second line element 15 between battery cells 5.8 and 5.6, the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)); Fink’s arrangement of battery cells is substantially the same as that of claim 1; therefore, a direction of current flow of the first intradevice connection of Fink is expected to be opposite to a direction of current flow of the second intradevice connection of Fink, the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)); and 
wherein the first row of plurality of charge storage device include at least two adjacent charge storage devices having a same orientation (Fink, Figs. 1-3 (see annotated Fig. 1 below)).

    PNG
    media_image1.png
    716
    1181
    media_image1.png
    Greyscale

A mere duplication of a first row of plurality of charge storage devices including a first set of non-adjacent charge storage devices and a second set of non-adjacent charge storage devices; a first intradevice connection which connects the first set of non-adjacent charge storage devices; a second intradevice connection which connects the second set of non-adjacent charge storage devices, wherein the first set of non-adjacent charge storage devices and the second set of non-adjacent charge storage devices are mutually exclusive, wherein the first intradevice connection and the second intradevice connection at least partially overlap, wherein a direction of current flow of the first intradevice connection is opposite to a direction of current flow of the second intradevice connection, and wherein the first row of plurality of charge storage devices include at least two adjacent charge storage devices having a same orientation, so as to have a second row of plurality of charge storage devices positioned in front of and parallel to the first row of plurality of charge storage devices, the second row of plurality of charge storage devices including a third set of non-adjacent charge storage devices and a fourth set of non-adjacent charge storage devices; a third intradevice connection which connects the third set of non-adjacent charge storage devices; a fourth intradevice connection which connects the fourth set of non-adjacent charge storage devices, wherein the third set of non-adjacent charge storage devices and the fourth set of non- adjacent charge storage devices are mutually exclusive, wherein the third intradevice connection at least partially overlaps with the fourth intradevice connection, wherein a direction of current flow of the third intradevice connection is opposite to a direction of current flow of the fourth intradevice connection, and wherein the first row of plurality of charge storage devices and the second row of plurality of charge storage devices each include at least two adjacent charge storage devices having a same orientation, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. (See MPEP § 2144.04).  The mere rearrangement of parts, so as to have a second row of plurality of charge storage devices positioned in front of and parallel to the first row of plurality of charge storage devices, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. (See MPEP § 2144.04).
Regarding claim 29, Fink teaches a negative output terminal; and a positive output terminal (Fink, Figs. 1-3 (see annotated Fig. 1 below)).

    PNG
    media_image2.png
    668
    1187
    media_image2.png
    Greyscale

Regarding claim 31, Fink teaches wherein the first intradevice connection is parallel to the second intradevice connection (Fink, Figs. 1-3 (see annotated Fig. 1 below), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6).

    PNG
    media_image1.png
    716
    1181
    media_image1.png
    Greyscale

Regarding claim 32, Fink teaches wherein the first set of non-adjacent charge storage devices in interleaved with the second set of non-adjacent charge storage devices such that a charge storage device in the first set of non-adjacent charge storage devices is followed by another charge storage device in the second set of non-adjacent charge storage device (Fink, Figs. 1-3 (see annotated Fig. 1 above), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6; (as shown in annotated Fig. 1 above, the first set of non-adjacent charge storage devices in interleaved with the second set of non-adjacent charge storage devices such that a charge storage device in the first set of non-adjacent charge storage devices is followed by another charge storage device in the second set of non-adjacent charge storage device)).
Regarding claim 33, Fink teaches wherein a first magnetic field associated with the first intradevice connection is expected to cancel out a second magnetic field associated with the second intradevice connection at least where the first intradevice connection overlaps with the second intradevice connection (Fink, Figs. 1-3 (see annotated Fig. 1 above), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6; (the arrangement of the battery cell of Fink is substantially the same as that of the claimed arrangement, and as shown in annotated Fig. 1 above, the first intradevice connection overlaps with the second intradevice connection; therefore, wherein a first magnetic field associated with the first intradevice connection of Fink is expected to cancel out a second magnetic field associated with the second intradevice connection of Fink at least where the first intradevice connection overlaps with the second intradevice connection, the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112))).

Claims 23-25 are rejected under 35 U.S.C. 103 as obvious over Fink et al. (“Fink”, DE 102009000675 A1).
Regarding claim 23, Fink teaches wherein: the first set of non-adjacent charge storage devices includes a first charge storage device (battery cell 5.8) and a second charge storage device (battery cell 5.6), the first charge storage device having a positive rod on a top surface and a negative rod on an opposite bottom surface; and the second charge storage device having a negative rod on a top surface and a positive rod on an opposite bottom surface (Fink, Figs. 1-4 (see annotated Fig. 1 below), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6).
Changing the rod shape of Fink to a tab shape, without any new or unexpected results, is an obvious engineering design. (See MPEP § 2144.04).

    PNG
    media_image1.png
    716
    1181
    media_image1.png
    Greyscale

Regarding claim 24, Fink teaches wherein: the second set of non-adjacent charge storage devices includes a third charge storage device (battery cell 5.7) and a fourth charge storage device (battery cell 5.5), the third charge storage device having a negative rod on a top surface and a positive rod on an opposite bottom surface; the fourth charge storage device having a positive rod on a top surface and a negative rod on an opposite bottom surface (Fink, Figs. 1-4 (see annotated Fig. 1 above), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6).
Changing the rod shape of Fink to a tab shape, without any new or unexpected results, is an obvious engineering design. (See MPEP § 2144.04).
Regarding claim 25, Fink teaches wherein the third charge storage device (battery cell 5.7) is placed between the first charge storage device (battery cell 5.8) and the second charge storage device (battery cell 5.6), and the second charge storage device (battery cell 5.6) is placed between the third charge storage device (battery cell 5.7) and the fourth charge storage device (battery cell 5.5) (Fink, Figs. 1-3 (see annotated Fig. 1 above), [0022], e.g., the plus contact element 6 of the fifth battery cell 5.5 makes electrical contact by means of a first line element 13 with the minus contact element 7 of the seventh battery cell 5.7; a second line element 15 contacts the plus contact element 6 of the eighth battery cell 5.8 with the minus contact element 7 of the sixth battery cell 5.6).

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Applicant amends claim 22 to recite a second row of plurality of charge storage devices positioned in front of and parallel to the first row of plurality of charge storage devices. As further recited in amended claim 22, the second row includes similar components to the first row, such as the third intradevice connection at least partially overlaps with the fourth intradevice connection; and a direction of current flow of the third intradevice connection is opposite to a direction of current flow of the fourth intradevice connection. This setup is achieved when the first row of plurality of charge storage devices and the second row of plurality of charge storage devices each include at least two adjacent charge storage devices having a same orientation, as shown with elements 914, 904 as well as 912, 906 in FIG. 9 of the present application. Applicant respectfully submits that Fink fails to disclose, teach or suggest these features. Fink discusses connecting batteries in an alternating fashion as shown in FIGs. 1-3. Moreover, these lineup of batteries also include at least two adjacent batteries having a same orientation (e.g. 5.8 and 5.9 in FIG. 1, 5.10 and 5.11 in FIG. 2, and 5.9 and 5.10 in FIG. 3). However, when Fink places batteries in multiple rows as shown in FIGs. 4-6, the placement is different than the claimed structure. For example, as shown in FIGs. 4, odd numbered batteries are placed in one row and the even numbered batteries are placed in a second row. When the orientations are examined in each one of FIGs. 1-3 of Fink, it can be seen that the two-row setup does not have at least two adjacent charge storage devices having a same orientation. Accordingly, when Fink discusses 2-row batteries, neither the 1st row nor the 2nd row has an intradevice connection at least partially overlaps with another intradevice connection within that row; and a direction of current flow of the intradevice connection is opposite to a direction of current flow of the another intradevice connection in that same row. The same analysis applies to the 2-row setups illustrated in FIGs. 5 and 6, where each row includes add or even numbered batteries, respectively. Fink clearly considered multiple variations of the multi-row setup, none of which included each row having an intradevice connection at least partially overlaps with another intradevice connection; and a direction of current flow of the intradevice connection is opposite to a direction of current flow of the another intradevice connection. Fink clearly fails to disclose, teach or suggest the first row ofplurality of charge storage devices and the second row of plurality of charge storage devices each include at least two adjacent charge storage devices having a same orientation, as recited in Applicant's amended claim 22.” (Remarks/Arguments, Page 8 of 10 to Page 9 of 10).
Applicant’s argument is not persuasive.  
A mere duplication of a first row of plurality of charge storage devices including a first set of non-adjacent charge storage devices and a second set of non-adjacent charge storage devices; a first intradevice connection which connects the first set of non-adjacent charge storage devices; a second intradevice connection which connects the second set of non-adjacent charge storage devices, wherein the first set of non-adjacent charge storage devices and the second set of non-adjacent charge storage devices are mutually exclusive, wherein the first intradevice connection and the second intradevice connection at least partially overlap, wherein a direction of current flow of the first intradevice connection is opposite to a direction of current flow of the second intradevice connection, and wherein the first row of plurality of charge storage devices include at least two adjacent charge storage devices having a same orientation, so as to have a second row of plurality of charge storage devices positioned in front of and parallel to the first row of plurality of charge storage devices, the second row of plurality of charge storage devices including a third set of non-adjacent charge storage devices and a fourth set of non-adjacent charge storage devices; a third intradevice connection which connects the third set of non-adjacent charge storage devices; a fourth intradevice connection which connects the fourth set of non-adjacent charge storage devices, wherein the third set of non-adjacent charge storage devices and the fourth set of non- adjacent charge storage devices are mutually exclusive, wherein the third intradevice connection at least partially overlaps with the fourth intradevice connection, wherein a direction of current flow of the third intradevice connection is opposite to a direction of current flow of the fourth intradevice connection, and wherein the first row of plurality of charge storage devices and the second row of plurality of charge storage devices each include at least two adjacent charge storage devices having a same orientation, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. (See MPEP § 2144.04).  The mere rearrangement of parts, so as to have a second row of plurality of charge storage devices positioned in front of and parallel to the first row of plurality of charge storage devices, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. (See MPEP § 2144.04).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723